[J-58-2014]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA, :            No. 685 CAP
                              :
                Appellee      :            Appeal from the Order of the Philadelphia
                              :            County Court of Common Pleas, Criminal
                              :            Division, at No. CP-51-CR-0500861-1998,
           v.                              Dated August 27, 2013
                              :
                              :
ANTOINE LIGONS,               :
                              :
                Appellant     :            SUBMITTED: June 5, 2014


                                      ORDER


PER CURIAM


     AND NOW, this 19th day of November, 2014, the Order of the Philadelphia

County Court of Common Pleas is hereby AFFIRMED.

     Mr. Justice Stevens files a concurring statement.